[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________          FILED
                                                U.S. COURT OF APPEALS
                             No. 09-15262         ELEVENTH CIRCUIT
                                                      MAY 6, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket No. 04-00115-CV-WLS-1

CHARLOTTE R.L. ROBERTS,


                                                           Plaintiff-Appellant,

                                  versus

JOHN E. POTTER,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (May 6, 2010)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Charlotte Roberts appeals pro se the summary judgment in favor of her

employer, John E. Potter, the Postmaster General of the United States Postal

Service, and against Roberts’s complaints of retaliation and harassment under Title

VII of the Civil Rights Act of 1964. 42 U.S.C. §§ 2000e-3(a), -16. Liberally

construed, Roberts’s brief presents three arguments, and each fails. We affirm.

        Roberts argues that the district court failed to address the emergency

suspension she received in June 2004, but Roberts failed to mention the emergency

suspension in her original complaint filed in July 2004 and failed to amend her

complaint to include a claim about the suspension, see Fed. R. Civ. P. 15(a)(1), (2).

In May 2008, Roberts filed a proposed discovery order in which she mentioned the

suspension under a section titled “Other Amended Complainants,” but Roberts did

not sign the order, which might have alerted the district court that she desired to

amend her complaint, see Fed. R. Civ. P. 11(a). Roberts also failed to mention the

suspension in her response to the motion for summary judgment filed by the

Postmaster. The district court did not err by failing to address Roberts’s

suspension.

      Roberts also argues that she presented evidence of a hostile work

environment, but we disagree. Roberts failed to prove that she was subject to a

“‘discriminatorily hostile or abusive environment.’” Reeves v. C.H. Robinson



                                           2
Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010) (quoting Mendoza v. Borden,

Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc)). Roberts alleged that her

supervisor, Charnae Mitchell, reprimanded Roberts and required Roberts to

perform tasks not required of other employees, but Roberts’s own accounts

establish that Mitchell’s actions were intended to curb Roberts’s allegedly

excessive talking in the workplace. Furthermore, Roberts offered no evidence of

discriminatory animus and conceded in her opposition to summary judgment that

Mitchell “had a personal problem” with Roberts. “Title VII prohibits

discrimination” based on race and sex, but does not serve as a “shield against harsh

treatment” that is based on “[p]ersonal animosity.” McCollum v. Bolger, 794 F.2d

602, 610 (11th Cir. 1986). The district court did not err when it entered summary

judgment against Roberts’s complaint of a hostile work environment.

      Roberts also argues that she presented evidence of retaliation, but again we

disagree. Although Roberts submitted evidence that she had previously filed

complaints about harassment and discrimination by her supervisors, Roberts failed

to prove that she “suffered a materially adverse action” in response to her protected

activity. Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

Roberts argued that a supervisor delayed processing her request to return to work

for four days, but Roberts attributed the delay to the negligence of a secretary. In



                                           3
the absence of any evidence that the brief delay was retaliatory, the district court

did not err when it granted summary judgment in favor of the Postmaster.

      The summary judgment in favor of the Postmaster is AFFIRMED.




                                           4